ON APPELLANT’S motion for rehearing.
DAVIDSON, Judge.
Appellant earnestly insists that we erred in concluding that the facts were sufficient to support the conviction. In that connection, it is contended that others were shown to have been present with an equal opportunity to make the sale of the whisky and the state failed to call them to deny that they made such sale.
Appellant calls attention to the fact that, according to the state’s theory, Jesse Ross McDowell was in charge of the premises where the sale was made. The search warrant by which entry of the premises was made after the sale alleged that Mcr Dowell was in possession of the premises. Mrs. McDowell and their eight-year-old child, were also present in the house. None of these persons was called as a witness to deny that they made the sale of the whisky. The appellant insists that in failing to call them the state-has .failed to meet the test of circumstantial evidence. “
*561With this contention we do not agree.
The officers did examine the hands of all of the parties, and none showed the stain of the so-called “burglar powder.” If a sale of the whisky was shown, it was by the person who received and handled the money with the identifying powder thereon. The absence of the powder on the hands of the other parties is deemed sufficient to meet the test of exclusion.
It is next contended that proof showing the stain from the powder upon appellant’s hands is not sufficient to identify him as the seller of the whisky. To support his contention, appellant relies upon the so-called fingerprint cases where identification by similarity of fingerprints, alone, is not sufficient.
We see no reason why the rule of law applied in finger-print cases should not be here given recognition, because of the similarity of the facts. We do not, however, agree that appellant is not here shown guilty under that rule. The finding of the powder upon appellant’s hands was a circumstance showing that it was his hand that delivered the whisky and handled the money given in payment therefor, just as much so as if such circumstances had been shown by his fingerprints.
Shortly after the sale of the whisky, appellant was found to be in the house where such sale was made. Therefore, he was shown to have had the opportunity of making the sale or of receiving the powdered money given in payment thereof.
In Grice v. State, 142 Tex. Cr. R. 4, 151 S. W. 2d 211, we discussed at length the probative force of fingerprint evidence and there reached the following conclusion:
“Our investigation leads us to conclude that where the evidence, as here, shows the fingerprint found at the scene of the crime was left there by the criminal at the time the crime was committed, thereby excluding the hypothesis that it might have been placed there innocently prior to or subsequent to the commission of the crime, and the evidence further shows that said print is identical with known prints of the accused, that such evidence satisfies the law and excludes every reasonable hypothesis save.guilt of the accused.”
Believing that the rule stated is here applicable, we remain convinced that a correct conclusion was reached originally.
The motion for rehearing is overruled.
Opinion approved by the court.